MEMORANDUM **
Ho Agustinus Haryasyah, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s decision denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture. We dismiss the petition for review.
We lack jurisdiction to review Haryas-yah’s contention that he was deprived of a full and fair hearing due to errors in the administrative record, because he failed to raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (due process challenges that are “procedural in nature” must be exhausted).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.